                                            UNITED STATES BANKRUPTCY COURT
                                                  Eastern District of Missouri
                                               Thomas F. Eagleton U.S. Courthouse
                                              111 South Tenth Street, Fourth Floor
                                                      St. Louis, MO 63102


In re:                                                                                   Case No.: 20−44439 − B169
Mark Alan Simmons                                                                        Chapter: 7
Sheila Gay Simmons
Debtor(s)


                                                         NOTICE IS GIVEN THAT:



A petition for relief under Chapter 7 of Title 11, U.S. Code was filed by or against the above named debtor(s) on 9/16/20.
The initial Section 341 Meeting notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that notice was
sent, assets have been recovered by the trustee.
Creditors who wish to share in any distribution of funds must file a proof of claim with the Clerk of the U.S. Bankruptcy Court on or before:

                                                                     2/16/21

Creditors who do not file a proof of claim on or before the above listed date MIGHT NOT share in any distribution from the debtor's
estate.
Claimants should use the Court's Electronic Proof of Claim Filing system (ePOC) found on the Court's web site at www.moeb.uscourts.gov
to file their proof of claims. You may access the Court's PACER system (www.pacer.psc.uscourts.gov) to view your filed proof of claim. If
you are unable to file your proof of claim using the ePOC system, a proof of claim form is available on the U. S. Court's web site at
www.uscourts.gov. For more information, please contact the Court's Help Desk at 1−866−803−9517.
There is no fee for filing the proof of claim.
Any creditor who has filed a proof of claim already need not file another proof of claim.


                                                                                                                             FOR THE COURT:
                                                                                                                              /s/ Dana C. McWay
                                                                                                                                   Clerk of Court
Dated: 11/16/20
St. Louis, Missouri
Rev. 12/17 asstnot
